Citation Nr: 0525109	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-14 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August1966 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
assigning a 30 percent evaluation, effective May 20, 2002; 
and determined that new and material evidence had not been 
submitted to reopen the previously denied claim for dysthymic 
disorder with personality disorder.  

In a November 2002 statement, the veteran expressed 
disagreement with both the rating and the effective date for 
PTSD, and the denial of the dysthymic disorder claim.  In May 
2003, the veteran was issued a statement of the case 
addressing all three issues, and he timely perfected an 
appeal of all three issues later that month.  

In a February 2004 rating decision, the RO increased the 
rating for PTSD to 50 percent, effective the date of service 
connection.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In February 2005, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Board hearing in 
Waco, Texas.  At the hearing and on the record, the veteran 
withdrew his appeal on the issue of service connection for 
dysthymic disorder and the issue of an earlier effective date 
for PTSD.  

The matter of the rating for PTSD is REMANDED to the agency 
of original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.  

REMAND

On VA examinations in September 2002 and November 2003, the 
VA examiners described the veteran's PTSD as mildly 
disabling. 

In a February 2005 statement, a VA physician, who has treated 
the veteran, stated that the veteran was totally disabled due 
to service-connected PTSD.  

In light of the apparent material change in the veteran's 
condition, a new examination is warranted.  Accordingly, the 
case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of service-connected 
PTSD.  The claims folder must be made 
available for the examiner's review.  The 
examiner is asked to express an opinion 
as to whether the veteran is able to 
secure or maintain substantially gainful 
employment, considering PTSD only.  

2. After the above development, 
adjudicate the claim.  If the benefit 
sought is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




